Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered October 23, 2006, which, in an action for personal injuries under the Federal Employers’ Liability Act (45 USC § 51 et seq.), denied plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiffs moving papers fail to make a prima facie showing that he was not comparatively negligent (see McCabe v CSX Transp., Inc., 27 AD3d 1150 [2006]). Deposition testimony tends to show that plaintiff knowingly stood near a coworker, idly and at times inattentive, while the coworker was in the process of moving awkward, 10-to-12-foot-long hoses, a job that plaintiff had been instructed to assist the coworker with. Plaintiffs moving papers do not explain why he did not assist the coworker, pay attention to the work the coworker was doing, or move a safe distance away. Concur—Saxe, J.P., Marlow, Buckley, Catterson and McGuire, JJ.